Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The 2002/0116325 to Wise et al. reference is being considered at this time since the incorrect publication number was submitted at the time of the original application filing, but the software used to import an IDS into the prior art search tool did not indicate an error with the publication number.  The error was not caught until the notice of allowance had already been issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./           Examiner, Art Unit 2123                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129